Western District of
Washington, Seattle

Jason Wilson-A guilar
Chapter 13 Bankruptcy Trustee
600 University St. #1300
Seattle, WA 98101
www.seattlech13.com

Clerk Memo
August 28, 2020

Phone: (206) 624-5124
Fax:(206) 624-5282

 

IN RE:

Mary Beth Marx
8846 SE 40th
Mercer Island, WA 98040

Chapter 13 Case # 18-12011

Deb 1 SSN: XXX-XX-5600

 

Regarding: Report of Unclaimed Funds

The Trustee reports that the following is an itemized list of the unclaimed funds which are being paid to the Clerk
of the Bankruptcy Court pursuant to 11 U.S.C. § 347(a) and Federal Rules of Bankruptcy Procedure 3010 and

3011.

Refund to Debtor
Address Above

Check Number: 3448399

Amount: $2,197.90
Sincerely,

LCA
a

Jason Wilsop<A guilar, Trustee
Dated: 08/28/2020

 
 

 

Case # 18-12011/0

RM142

Run By: Tim

Case 18-12011-CMA Doc 44 Filed 09/09/20 Ent. 09/09/20 11:54:26 Pg.1of1
